                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TYREE LAWSON,
       Plaintiff                                         Case No. 1:17-cv-00038 (ERIE)

vs.
                                                         RICHARD A. LANZILLO
WILLIAM BLOSS, JAMES                                     UNITED STATES MAGISTRATE JUDGE
WOLFGANG,

       Defendants                                        ORDER




       Presently before the Court is Plaintiff Tyree Lawson’s Motion to Compel Disclosure of

Defendants’ Motion for Summary Judgment, ECF No. 98. Plaintiff’s motion essentially seeks

two things: (1) copies of Defendants’ Motion for Summary Judgment and related filings, and (2)

an extension of time to respond to the Motion for Summary Judgment. Plaintiff’s motion is

granted in part and denied in part as set forth below.

        In this motion, Plaintiff states that, as of February 1, 2019, he has not received copies of

the Defendants’ Motion for Summary Judgment and related filings. The docket in this matter

reveals that the Defendants filed their Motion for Summary Judgment, Brief in Support, Concise

Statement of Material Facts, and Appendix on December 28, 2019. See ECF Nos. 87-90. That

same day, the Defendants also filed a Response in Opposition to Lawson’s Motion for Summary

Judgment as well as a Response to Lawson’s Concise Statement of Material Facts. See ECF

Nos. 91-92.

       On January 4, 2019, the Court entered an order setting February 4, 2019, at the due date

for any Response the Plaintiff wishes to file in opposition to the Defendants’ Motion for


                                                 1
Summary Judgment. ECF No. 93. On January 7, 2019, the Court received Plaintiff’s Motion to

Oppose Defendants’ Deposition Record, which the Court denied, instructing the Plaintiff that,

“to the extent Plaintiff wishes to clarify his deposition testimony or object to any portion thereof,

Plaintiff may do so by attaching an affidavit to his response to Defendants’ Motion for Summary

Judgment.” ECF No. 95.

       Now, Plaintiff has filed a Motion to Compel Disclosure of Defendant’s Motion for

Summary Judgment. The Defendants’ Motion for Summary Judgment contains a Certificate of

Service, in which Deputy Attorney General Sandra A. Kozlowski certifies that a copy of the

motion was sent to the Plaintiff via First-Class United States Mail to the Plaintiff at the following

address:

                                    Tyree Lawson, JW2704
                                          SCI Phoenix
                                 Smart Communications/PADOC
                                         PO Box 33028
                                   St. Petersburg, FL 33733.

ECF No.87 at 3. The other documents filed contemporaneously by the Defendants contain

identical certifications. See ECF No. 88, at 10; ECF 89, at 4-5; ECF No. 90, at 3; ECF No. 91, at

4; ECF No. 92, at 5. Despite these Certificates of Service, Plaintiff now represents that he never

received any of these documents. Therefore, out of an abundance of caution, the Court will

provide Plaintiff an additional thirty days from the date of this order to file his Response in

Opposition to Defendants’ Motion for Summary Judgment. That response is now due on or

before March 11, 2019. Because of the voluminous nature of Defendants’ summary judgment

papers, the Court is not providing copies to Plaintiff at his time. However, the Plaintiff is

instructed to notify the Court in the event he has not received copies of the Defendants’ Motion

for Summary Judgment, Brief in Support, Concise Statement of Material Fact, and Appendix, as



                                                  2
well as the Defendants’ Response in Opposition to Plaintiff’s Motion for Summary Judgment

and Response to Plaintiff’s Concise Statement of Material Fact by March 1, 2019.

       So ordered.



                                           s/Richard A. Lanzillo
                                           RICHARD A. LANZILLO
                                           UNITED STATES MAGISTRATE JUDGE



Entered this 12th day of February, 2019.




                                              3
